Citation Nr: 1817851	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-54 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had periods of active service from May 1954 to May 1958 and November 1958 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).


FINDINGS OF FACT

There is no competent medical evidence of ischemic heart disease.  


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

There is no indication in this record of a failure to notify or assist the Veteran to include examination and obtaining medical records.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015); see also Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  

Service Connection for Ischemic Heart Disease

The Appellant claims entitlement to service connection for ischemic heart disease.  

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

To establish entitlement to direct service connection for the claimed disability, there must be: (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Alternatively, under 38 C.F.R. § 3.303 (b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a listed chronic disease (under 38 C.F.R. § 3.309 (a) manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology analysis is applicable in cases involving conditions explicitly recognized as chronic diseases under 38 C.F.R. § 3.309 (a)).  

If a Veteran was on the ground in Vietnam, it is presumed that he was exposed to Agent Orange.  If such Veteran subsequently develops certain disorders (such as ischemic heart disease) set out in the law and regulations, within the appropriate presumptive period, service connection may be presumed. 

VA regulations also provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for diseases listed in 38 C.F.R. § 3.309 (e).  See 38 C.F.R. § 3.307 (a)(6)(ii). 

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker, 708 F.3d at 1334.  In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107 (b)).

Based on the evidence of record, the Board finds that the weight of the competent evidence reflects that the Appellant does not currently have ischemic heart disease.  

As explained, the most fundamental requirement for any claim for service connection is that the Appellant has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

There is no competent evidence of ischemic heart disease upon which to predicate a grant of service connection for the claimed disability.  In this regard, the post service VA and private medical records do not relay evidence of ischemic heart disease since service discharge, but more importantly none during the appeal period.  The record contains medical reports of the Veteran's private cardiologist, which show evaluation and treatment for chest pain.  A September 2014 nuclear stress test was negative for evidence of ischemic heart disease.  In fact these private records show that the Veteran has a very low probability of inducing ischemia on stress tests for ischemia.  While the Veteran has continued complaints of chest pain, his private cardiologist has not diagnosed a heart disability.  A VA physician assistant reviewed the record in March 2017 and determined that the Veteran had evidence of plaque (coronary artery calcification) without evidence of ischemic heart disease.  The Appellant has neither provided nor identified any medical evidence showing that he actually has ischemic heart disease.  Therefore, service connection cannot be granted for ischemic heart disease.  Without proof of a current disability, there can be no valid claim.  

The preponderance of the evidence is against the Appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for ischemic heart disease is denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55(1990). 


ORDER

Entitlement to service connection for ischemic heart disease is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


